Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on April 13, 2022. Claims 1, 4-7, 9-12 are pending in the application and being examined herein.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112(a) and 103 are necessitated by the amendments.

Specification
The amendment filed April 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

On page 2, spanning lines 20-21:
A ratio of the MgO partially stabilized zirconia powders and the manganese oxide or cobalt oxide powders may be in a range of from 100:5 to 100:10.

On page 4, spanning lines 9-27:
Example 2
The MgO partially stabilized zirconia powder produced in Example 1 was prepared. This MgO partially stabilized zirconia powder was mixed with Mn2O3 powder in a molar ratio of 100:1, and, then, the mixture was subjected to a ball milling using zirconia ball in ethanol as the solvent at 300 rpm for 24 hours. The ball milled mixed powder was mixed with a PVA (polyvinyl alcohol) binder at a ratio of 10:1 wt %. Thereafter, the mixture was placed in a mold (disc type: 20 0, 2 g-bar type: 60 mmx70 mm, 3 g) and uni-axially press-formed (20 Mpa, 1 m30 s). The subsequently obtained molded body was raised in temperature at a heating speed of   C./min and held at 5000 C. for 1 hour to remove the binder, and sintered at 16000 C. for 6 hours. 

Example 3
The procedure of Example 2 was repeated, except that the molar ratio of the MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 100:5. 
Example 4
The procedure of Example 2 was repeated, except that the molar ratio of the MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 100:10. 

Example 5
The procedure of Example 2 was repeated, except that the molar ratio of the MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 100:15.

New matter is shown in bold. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because of the following informalities: The originally filed specification discloses: “A ratio of the MgO partially stabilized zirconia powders and the manganese oxide or cobalt oxide powders may be in a range of from 1:5 to 1:10.” (page 2, lns. 20-21); “This MgO partially stabilized zirconia powder was mixed with Mn2O3 powder in a molar ratio of 1:1..” (page 4, lns. 10-12); “The procedure of Example 2 was repeated, except that the molar ratio ofthe MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 1: 5.” (page 4, lns. 20-21); “The procedure of Example 2 was repeated, except that the molar ratio of the MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 1: 10.” (page 4, lns. 22-23); “The procedure of Example 2 was repeated, except that the molar ratio of the MgO partially stabilized zirconia powder and Mn2O3 powder in Example 2 was 1: 15.” (page 4, lns. 25-26).” Examiner questions whether there is a translation or typographical error since one of ordinary skill would recognize that the dopant is present in lower concentration than the pure substance being doped. Looking at examples shown in Figure 1, one of ordinary skill in the art would interpret the examples of Mg-PSZ_xMn2O3 to mean 100-x(Mg-PSZ)_x Mn2O3. For example, Example 2 would require 1 mol% Mn2O3 and 99 mol % (Mg-PSZ) rather than the 1:1 ratio disclosed at page 4, lns. 10-12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites a solid electrolyte containing MgO partially stabilized zirconia (MgO PSZ) doped with Mn2O3 at a ratio of MgO PSZ:Mn2O3 of 100:5 to 100:10. The specification does not contain support for a ratio of MgO PSZ:Mn2O3 of 100:5 to 100:10. 
Claim 1  recites Mn+3 from the Mn2O3 is substituted into a zirconium position. The specification does not contain support wherein Mn+3 from the Mn2O3 is substituted into a zirconium position. The specification discloses at p. 2 any one of Mn and Co doping is substituted into a zirconium position to form an oxygen vacancy.
Claims 4-6 are rejected for their dependency thereon. 

Claim 7 recites at a ratio of MgO PSZ:Mn2O3 of 100:5 to 100:10 to form a mixture. The specification does not contain support for a ratio of MgO PSZ:Mn2O3 of 100:5 to 100:10.
Claim 7 recites Mn+3 from the Mn2O3 is substituted into a zirconium position. The specification does not contain support wherein Mn+3 from the Mn2O3 is substituted into a zirconium position. The specification discloses at p. 2 any one of Mn and Co doping is substituted into a zirconium position to form an oxygen vacancy.
Claims 9-12 are rejected for their dependency thereon.
Applicant is required to cancel the new matter in reply to this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang et al. (J . Chem. Soc., Faraday Trans., 1996, 92(12), pp. 2173-2178) and further in view of Durrani, et al., (The Nucleus, 48, 2, 2011, 91-99).

Regarding claim 1, Huang teaches a solid electrolyte (ionic conductor, p. 2174, right column, second paragraph). 
Huang teaches yttria partially stabilized zirconia at Table 1, entries Z3Y10Mn
Z3Y15Mn. Therefore, Huang fails to teach MgO partially stabilized zirconia. 
	Durrani teaches zirconia (ZrO2) is a white crystalline insoluble ceramic oxide. It is superior in strength, toughness, ion conductivity, and chemical durability, and it is one of the essential oxides, which have attracted attention as raw materials for ceramics (p. 91, left column, first paragraph). Durrani teaches zirconia shows three polymorph phases with increasing temperature as given in equation 1. At lower temperature, this phase transformation is accompanied by an expansion in volume of 3-4%. The change in volume associated with this transformation makes the usage of pure zirconia in many applications impossible. Addition of oxides 8mol% (3.81wt%) CaO, 8mol% (2.77wt %) MgO, or 3-4mol% (5.4-7.1wt %) Y2O3 into zirconia structure in a certain degree results a solid solution. This solid solution material is termed as partially stabilized zirconia (PSZ) (p. 91, left column-right column). Durrani teaches the calcia, magnesia and yttria-doped partially stabilized zirconia (Ca-PSZ, Mg-PSZ and Y-PSZ) have been widely used in high-technology electronic and ceramic industries, particularly in wear parts and as solid electrolyte membrane in electrochemical devices due to their superior properties like mechanical strength, chemical durability and good ionic conductivity (p. 92, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the yttria of Huang with magnesia as taught by Durrani with a reasonable expectation of success of providing partially stabilized zirconia. The suggestion for doing so would have been that magnesia is an especially suitable material for partially stabilizing zirconia and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Durrani, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of magnesia rather than yttria as a stabilizing material for zirconia.

Huang as modified by Durrani teaches MgO partially stabilized zirconia (MgO PSZ) doped with Mn2O3 at a ratio of MgO PSZ: Mn2O3 of 100:5 to 100:10 (Huang, Table 1, Z3Y10Mn, ZrO,Y2O3(3)Mn0x(10), p,. 2173, Mn2O3, Durrani, MgPSZ, Fig. 1)wherein Mn+3 from the Mn2O3 is substituted into a zirconium position, wherein the MgO partially stabilized zirconia MgO PSZ doped with Mn203 has an increased oxygen vacancy compared with a MgO partially stabilized zirconia MgO PSZ not doped with Mn2O3 (Huang, p. 2175, left column, second paragraph, Dopants with valences lower than four tend to increase the oxygen vacancy concentration [Vo**] and may convert ZrO, Y203 (3 mol%) from the tetragonal to the cubic phase. In the case of manganese oxide doping, it is known from thermodynamic data that Mn3+ is stable in air), the MgO partially stabilized zirconia MgO PSZ doped with Mn2O3 is present only in a cubic phase at room temperature (Huang, Table 1, Z3Y10Mn, ZrO,Y2O3(3)Mn0x(10), (c) cubic structure, Durrani, MgPSZ, Fig. 1).
The limitation “wherein the MgO partially stabilized zirconia not doped with Mn2O3 is present in a monoclinic phase and a cubic phase at room temperature” is interpreted to be a product-by-process limitation. The process limitation does not imply or require any additional structural limitation beyond that which has already been claimed by Huang as modified by Durrani. Additionally Durrani teaches wherein the the MgO partially stabilized zirconia not doped with Mn2O3 is present in a monoclinic phase and a cubic phase at room temperature since Durrani teaches that fully stabilized zirconia becomes cubic solid solution (p. 91, right column, bottom). 

Regarding claim 4, Modified Huang teaches the MgO partially stabilized zirconia MgO PSZ doped with the Mn2O3 has an improved ionic conduction compared to MgO partially stabilized zirconia MgO PSZ not doped with the Mn2O3 (Huang, p. 2176, right column, last paragraph, Mn203 for p-type conductions enhances the hole conductivity).

Regarding claim 7, Huang teaches a method (p. 2173, Experimental, solid-state reaction method was applied to prepare doped yttria stabilized zirconia).
Huang teaches producing yttria partially stabilized zirconia doped with Mn2O3 at Table 1, entries Z3Y10MnZ3Y15Mn. and therefore fails to teach wherein the PSZ is partially stabilized with MgO.
Durrani teaches zirconia (ZrO2) is a white crystalline insoluble ceramic oxide. It is superior in strength, toughness, ion conductivity, and chemical durability, and it is one of the essential oxides, which have attracted attention as raw materials for ceramics (p. 91, left column, first paragraph). Durrani teaches zirconia shows three polymorph phases with increasing temperature as given in equation 1. At lower temperature, this phase transformation is accompanied by an expansion in volume of 3-4%. The change in volume associated with this transformation makes the usage of pure zirconia in many applications impossible. Addition of oxides 8mol% (3.81wt%) CaO, 8mol% (2.77wt %) MgO, or 3-4mol% (5.4-7.1wt %) Y2O3 into zirconia structure in a certain degree results a solid solution. This solid solution material is termed as partially stabilized zirconia (PSZ) (p. 91, left column-right column). Durrani teaches the calcia, magnesia and yttria-doped partially stabilized zirconia (Ca-PSZ, Mg-PSZ and Y-PSZ) have been widely used in high-technology electronic and ceramic industries, particularly in wear parts and as solid electrolyte membrane in electrochemical devices due to their superior properties like mechanical strength, chemical durability and good ionic conductivity (p. 92, left column). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the yttria of Huang with magnesia as taught by Durrani with a reasonable expectation of success of providing partially stabilized zirconia. The suggestion for doing so would have been that magnesia is an especially suitable material for partially stabilizing zirconia and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Durrani, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the use of magnesia rather than yttria as a stabilizing material for zirconia.
Huang as modified by Durrani teaches the method comprising: mixing MgO partially stabilized zirconia MgO PSZ powders having a monoclinic phase and a cubic phase at room temperature (Durrani, Fig. 1 showing monoclinic and cubic phases for MgPSZ)  and Mn203 oxide powders at a ratio of MgO PSZ:Mn203 of 100:5 to 100:10 to form a mixture (Huang, p. 2173, right column, last sentence, Mixtures of Z3Y or Z8Y with oxides were prepared by ball milling with isopropanol, Table 1, Z3Y10Mn, ZrO,Y2O3(3)Mn0x(10), p,. 2173, Mn2O3); and sintering the mixture (Huang, p. 2174, left column, first paragraph, the samples were heated at a rate of 1°C min-' to 1550°C, sintered for 10 h at this temperature and cooled down at the same rate), wherein Mn+3 from the Mn203 is substituted into a zirconium position, wherein the MgO partially stabilized zirconia MgO PSZ doped with Mn2O3 has an increased oxygen vacancy when compared with a MgO partially stabilized zirconia MgO PSZ not doped with Mn2O3 (Huang, p. 2175, left column, second paragraph, Dopants with valences lower than four tend to increase the oxygen vacancy concentration [Vo**] and may convert ZrO, Y203 (3 mol%) from the tetragonal to the cubic phase. In the case of manganese oxide doping, it is known from thermodynamic data that Mn3+ is stable in air), and wherein the MgO partially stabilized zirconia MgO PSZ is present only in a cubic phase at room temperature  (Huang, Table 1, Z3Y10Mn, ZrO,Y2O3(3)Mn0x(10), (c) cubic structure, Durrani, MgPSZ, Fig. 1)..

Regarding claim 9, Modified Huang teaches the mixing of the powders includes ball-milling the MgO partially stabilized zirconia MgO PSZ powders and the Mn203 powders in a solvent (Huang, p. 2173, right column, last sentence, Mixtures of Z3Y or Z8Y with oxides were prepared by ball milling with isopropanol).
.
Regarding claim 10, Modified Huang teaches the solvent is alcohol solvent (Huang, p. 2173, right column, last sentence, Mixtures of Z3Y or Z8Y with oxides were prepared by ball milling with isopropanol).

Regarding claim 11, Huang teaches  fails to teaches wherein the method includes before the sintering, mixing the powders with a binder to form a mixture, press-forming the mixture, and then, removing the binder at a high temperature. 
However, Durrani teaches wherein the method includes, before the sintering (The green pellets were sintered in tube furnace (static air) at 1000-1200o C for 4h, p. 92, right column, 2. Experimental, middle of column) mixing the powders with a binder to form a mixture (the powder was calcined at 900o C for 4h. The calcined powders were mixed with 2wt% polyvinyl alcohol (PVA) as binder material, p. 92, right column, 2. Experimental, middle of column),  press-forming the mixture (Green and sintered pellets were prepared using uni-axil hydraulic press of load capacity 14 ton/in2 (1 ton/in2 =15.444 MPa , p. 92, right column, 2. Experimental, middle of column)); and then, removing the binder at a high temperature (The temperatures between 760-1050 oC shows the expansion in material and these expansions are due to the decomposition/expulsion of organic binder (PVA), p. 96, left column, middle of column). Durrani teaches sol spray is one of the most promising process for the preparation of fine ceramic powders from their solutions using ultrasonic mist generation to provide greater control over the production process (p. 93, right column, last sentence, the SEM analysis showed that nanocrystals with different morphologies and dimensions could be synthesized easily by sol spray process by changing the synthesis conditions and flow rate of the mist.)
It would have been obvious to one of ordinary skill in the art to modify the method of Huang to include before the sintering, mixing the powders with a binder to form a mixture, press-forming the mixture, and then, removing the binder at a high temperature as taught by Durrani with a reasonable expectation of success of providing increased control over the production process. 

Regarding claim 12, Modified Huang teaches wherein the binder is polyvinyl alcohol (Durrani, 2wt% polyvinyl alcohol (PVA) as binder material, p. 92, right column, 2. Experimental, middle of column).




Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (J . Chem. Soc., Faraday Trans., 1996, 92(12), pp. 2173-2178) and further in view of Durrani, et al., (The Nucleus, 48, 2, 2011, 91-99) as applied to claim 1 and further in view of Yoon et al. (Current Applied Physics 14, 2014, 922-927).
Regarding claim 5, Modified Huang teaches the solid electrolyte according to claim 1 as rejected supra and is suitable for providing a sensor for measuring dissolved oxygen in molten steel since Huang stabilised zirconia is a well known ionic conductor over a wide range of oxygen partial pressures at elevated temperatures. It is widely used as an electrolyte in solid oxide fuel cells (SOFC), oxygen pumps, high temperature oxygen sensors, and as semi-permeable oxide membranes (p.2173, left column, top). See MPEP 2111.02 and 2115; A claim is only limited by positively recited elements. Thus, "[ijnclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). Modified Huang fails to explicitly teach a sensor for measuring dissolved oxygen in molten steel.	
However, Yoon discloses that a zirconia-based solid electrolyte can be used as an oxygen sensor and oxygen pump due to high ion conductivity, physical strength, and thermal stability and can be used in oxygen-permeating membranes for removing oxygen from molten steel as a high temperature application (pg. 922, left column, lines 2-10). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the zirconia-based solid electrolyte of Modfied Huang to form an oxygen sensor for molten steel as taught by Yoon.
Regarding claim 6, Modified Huang teaches the solid electrolyte according to claim 1 as rejected supra and is suitable for providing a sensor for measuring dissolved oxygen in molten steel since Huang stabilised zirconia is a well known ionic conductor over a wide range of oxygen partial pressures at elevated temperatures. It is widely used as an electrolyte in solid oxide fuel cells (SOFC), oxygen pumps, high temperature oxygen sensors, and as semi-permeable oxide membranes (p.2173, left column, top). See MPEP 2111.02 and 2115; A claim is only limited by positively recited elements. Thus, "[ijnclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963). 
Modified Huang fails to explicitly teach an ion conductivity measuring sensor for measuring an ion conductivity at a temperature of 1500 °C or higher.
However, Yoon discloses that a zirconia-based solid electrolyte can be used as an oxygen sensor and oxygen pump due to high ion conductivity, physical strength, and thermal stability and can be used in oxygen-permeating membranes for removing oxygen from molten steel as a high temperature application (pg. 922, left column, lines 2-10), where steel melts at around 1510° C (see https://education.jlab.org/qa/meltingpoint_01 .html). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use the zirconia-based solid electrolyte of Modified Huang to form an oxygen sensor for molten steel as taught by Yoon, where steel melts at around 1510° C.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-12 have been considered but are moot in light of new grounds for rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699